Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on 6/10/2020.  In virtue of this communication, claims 1-19 are currently presented in the instant application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) based upon a public use or sale or other public availability of the invention as being anticipated by US Patent Application Publication 20190306825 (hereinafter referred to as Lindskog). 
Consider claims 1, 11, Lindskog teaches an apparatus of a wireless communication device configurable for WLAN sensing, the apparatus comprising: processing circuitry; and memory, wherein the processing circuitry is to configure the wireless communication device to perform a WLAN sensing protocol (see at least ¶ [0008], “…The apparatus may include one or more transceivers, one or more processors, and a memory. The one or more transceivers may be configured to exchange wireless signals with one or more wireless devices. In some implementations, the memory may include instructions that, when executed by the one or more processors, cause the apparatus to exchange a number of measurement frames with the responder device…”) within a basic service set (BSS) (see at least ¶ [0036], Fig. 1, “…an infrastructure Basic Service Set (BSS), in some other implementations, the WLAN may be an Independent Basic Service Set (IB SS)…”) comprising one or more stations (STAs) (STA1 and STA2) including an access point station (AP STA) (see at least ¶ [0037], “…The STAs 120a-120i may be any suitable Wi-Fi enabled wireless devices including, for example, cell phones, personal digital assistants (PDAs), tablet devices, laptop computers, or the like. The STAs 120a-120i also may be referred to as a user equipment (UE), a subscriber station, a mobile unit…”), the WLAN sensing protocol comprising: 
a discovery phase, a negotiation phase, a measurement phase, and a reporting phase (see at least ¶ [0070], “…The ranging operation 400 may include a discovery phase 410, a negotiation phase 420, and a measurement phase 430…” and see at least ¶ [0079], “…The location measurement reporting may be used to provide timestamps captured or determined by the participating initiator devices to the responder device…”), 
wherein to perform the WLAN sensing protocol, the processing circuitry configures the wireless communication device to operate as either a sensing initiator or a sensing responder, and to operate as a sensing transmitter and/or a sensing receiver (see at least ¶ [0069], Fig. 4, “…the STA requests the ranging operation, and may be referred to as the initiator device (or alternatively the requestor device). The AP responds to the request, and may be referred to as the responder device. It is to be understood that any suitable wireless device can be the initiator device, and that any suitable wireless device can be the responder device …”), 
wherein during the discovery phase, the STAs of the BSS that support WLAN sensing are discovered, at least one of the STAs is identified as a sensing receiver, and one or more of the STAs are identified as potential sensing transmitters (see at least ¶ [0070], “…During the discovery phase 410, the STA may discover other wireless devices within range of the STA that support ranging operations …”), 
wherein during the negotiation phase, a measurement frequency is determined and one or more of the STAs, identified as the potential sensing transmitters, are designated as sensing transmitters (see at least ¶ [0071], “…the negotiation phase 420, the STA and the AP may exchange information and negotiate a number of ranging parameters and capabilities such as, for example, a capability of capturing timestamping, a capability of estimating angle information, a frame format to be used for exchanging ranging frames, a bandwidth with which to transmit ranging frames, a duration of the ranging operation, a periodicity of the ranging operation, a number of frame exchanges or “bursts” for each ranging operation, and so on…”), and 
wherein during the measurement phase, the one or more STAs that are designated as the sensing transmitters are configured to transmit sensing packets for sensing measurements by one or more STAs that are designated as the sensing receivers (see at least ¶ [0073], “…the STA and the AP may perform measurement exchanges by exchanging a number of frames or packets. If both the AP and the STA support the FTM protocol, then the measurement phase 430 may be performed by exchanging a number of FTM frames…”); and 
wherein during the reporting phase, the sensing measurements are provided to the sensing initiator (see at least ¶ [0079], “…The location measurement reporting may be used to provide timestamps captured or determined by the participating initiator devices to the responder device, and may be used to provide timestamps captured or determined by the responder device to the participating initiator devices …”). 
Consider claim 17, Lindskog teaches an apparatus of an access point station (AP STA), the apparatus comprising: 
processing circuitry; and memory, wherein the processing circuitry (see at least ¶ [0008], “…The apparatus may include one or more transceivers, one or more processors, and a memory. The one or more transceivers may be configured to exchange wireless signals with one or more wireless devices. In some implementations, the memory may include instructions that, when executed by the one or more processors, cause the apparatus to exchange a number of measurement frames with the responder device…”)  is to configure the AP STA to perform a WLAN sensing protocol (see at least ¶ [0033], “…the ranging operation may be performed between an access point (AP) operating as a responder device and a number of groups of wireless stations operating as initiator devices. Clock offsets between the responder device and the initiator devices…”) within a basic service set (BSS) (see at least ¶ [0036], Fig. 1, “…an infrastructure Basic Service Set (BSS), in some other implementations, the WLAN may be an Independent Basic Service Set (IB SS)…”) comprising one or more stations (STAs) (STAI and STA2) including the AP STA (see at least ¶ [0037], “…The STAs 120a-120i may be any suitable Wi-Fi enabled wireless devices including, for example, cell phones, personal digital assistants (PDAs), tablet devices, laptop computers, or the like. The STAs 120a-120i also may be referred to as a user equipment (UE), a subscriber station, a mobile unit…”), the WLAN sensing protocol comprising: 
a discovery phase, a negotiation phase, a measurement phase, and a reporting phase (see at least ¶ [0070], “…The ranging operation 400 may include a discovery phase 410, a negotiation phase 420, and a measurement phase 430…” and see at least ¶ [0079], “…The location measurement reporting may be used to provide timestamps captured or determined by the participating initiator devices to the responder device…”), 
wherein to perform the WLAN sensing protocol, the processing circuitry configures the AP STA to operate as either a sensing initiator or a sensing responder, and to operate as a sensing transmitter and/or a sensing receiver (see at least ¶ [0069], Fig. 4, “…the STA requests the ranging operation, and may be referred to as the initiator device (or alternatively the requestor device). The AP responds to the request, and may be referred to as the responder device. It is to be understood that any suitable wireless device can be the initiator device, and that any suitable wireless device can be the responder device …”), 
wherein if the AP STA is operating as the sensing initiator and if the AP STA is designated as the sensing receiver during the negotiation phase, during the measurement phase (see at least ¶ [0070], “…the STA may discover the AP in an active manner, for example, by transmitting a probe request to the AP. The AP may respond by transmitting a probe response that indicates whether the AP supports FTM ranging operations. In some other implementations, the STA may discover the AP in a passive manner, for example, by receiving a beacon frame from the AP. The beacon frame may indicate whether the AP supports FTM ranging operations…”), the AP STA is configured to encode a trigger frame for transmission to the STAs (STA1 and STA2) that have been designated as sensing transmitters during the negotiation phase, the trigger frame to trigger the STAs to transmit uplink sensing frames to the AP STA in accordance with either an UL OFDMA or UL MU-MIMO technique, and the AP STA is configured to determine the sensing measurements from the UL sensing frames (see at least ¶ [0076], “…the AP may use a trigger frame to solicit uplink (UL) data (such as MU-MIMO data) from a number of wireless devices identified in the trigger frame. The trigger frame may indicate or specify an order in which the identified wireless devices are to transmit UL data to the AP. In some implementations, multiple wireless devices identified in the trigger frame may transmit UL MU-MIMO data frames to the AP…”).
Consider claims 2, 12 (depends on at least claims 1, 11), Lindskog discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lindskog teaches wherein if the wireless communication device is an AP STA and is operating as the sensing initiator and if the AP STA is designated as the sensing receiver during the negotiation phase, during the measurement phase, the AP STA is configured to encode a trigger frame for transmission to the STAs (STA1 and STA2) that have been designated as sensing transmitters during the negotiation phase, the trigger frame to trigger the STAs to transmit uplink sensing frames to the AP STA in accordance with either an UL OFDMA or UL MU-MIMO technique, and wherein the AP STA is configured to determine the sensing measurements from the UL sensing frames (see at least ¶ [0076], “…the AP may use a trigger frame to solicit uplink (UL) data (such as MU-MIMO data) from a number of wireless devices identified in the trigger frame. The trigger frame may indicate or specify an order in which the identified wireless devices are to transmit UL data to the AP. In some implementations, multiple wireless devices identified in the trigger frame may transmit UL MU-MIMO data frames to the AP…”).
Consider claims 3, 13 (depends on at least claims 1, 11), Lindskog discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lindskog teaches wherein if the wireless communication device is an AP STA and is operating as the sensing initiator, and if the AP STA is designated as a sensing transmitter during the negotiation phase, during the measurement phase the processing circuitry of the AP STA is configured to: transmit a downlink (DL) sensing frame to the STAs (STA1 and STA2) that have been designated as the sensing receivers during the negotiation phase, the downlink sensing frame to be either broadcast by the AP STA or transmitted in accordance with either a DL OFDMA or DL MU-MIMO technique to each of the STAs designated as sensing receivers; and encode a trigger frame for transmission following the DL sensing frame, the trigger frame to trigger transmission of measurement report frames by each of the STAs designated as sensing receivers, wherein during the reporting phase, the AP STA is configured to receive measurement reports from the STAs designated as sensing receivers, the measurement report frames comprising indicators of the sensing measurements that were measured by the STAs (see at least ¶ [0077], “…an orthogonal frequency-division multiple access (OFDMA) mechanism, to allow multiple STAs to transmit and receive data on a shared wireless medium at the same time. For a wireless network using OFDMA, the available frequency spectrum may be divided into a plurality of resource units (RUs) each including a number of different frequency subcarriers, and different RUs may be allocated or assigned (such as by an AP) to different wireless devices (such as STAs) at a given point in time. An AP may use a trigger frame to allocate specific RUs to a number of wireless devices identified in the trigger frame. The trigger frame may indicate the RU size and location, the Modulation and Coding Scheme (MCS), and the power level to be used by the identified wireless devices for UL data transmissions using OFDMA. In this manner, multiple wireless devices may concurrently transmit data on the wireless medium using their assigned RUs or frequency subcarriers …”).
Consider claims 4, 14 (depends on at least claims 1, 11), Lindskog discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lindskog teaches wherein if the wireless communication device is a non-AP STA (STA1) and is operating as the sensing initiator and the sensing receiver: 
during the discovery phase, the STA I sends a request to the AP STA to initiate a sensing service, the STAI indicates its availability as the sensing receiver, and the STA1 receives identities of the STA2s that are available as the sensing transmitters (see at least ¶ [0070], “…During the discovery phase 410, the STA may discover other wireless devices within range of the STA that support ranging operations …”); 
during the negotiation phase, the STA I, operating as the sensing receiver, receives an indication from the AP STA which of the STA2s are designated as the sensing transmitters and a measurement periodicity is determined (see at least ¶ [0071], “…the negotiation phase 420, the STA and the AP may exchange information and negotiate a number of ranging parameters and capabilities such as, for example, a capability of capturing timestamping, a capability of estimating angle information, a frame format to be used for exchanging ranging frames, a bandwidth with which to transmit ranging frames, a duration of the ranging operation, a periodicity of the ranging operation, a number of frame exchanges or “bursts” for each ranging operation, and so on…”); 
during the measurement phase, the STA I receives UL sensing frames transmitted by the STA2s operating as sensing transmitters in response to a trigger frame transmitted by the AP STA, and during the measurement phase, the STA 1 further receives DL sensing frames transmitted by the AP STA if the AP STA is configured to operate as one of the sensing transmitters, wherein during the measurement phase, the STA1 received the UL sensing frames from the STA2s and the DL sensing frames from the AP STA in accordance with the measurement periodicity (see at least ¶ [0073], “…the STA and the AP may perform measurement exchanges by exchanging a number of frames or packets. If both the AP and the STA support the FTM protocol, then the measurement phase 430 may be performed by exchanging a number of FTM frames…” and see at least ¶ [0079], “…The location measurement reporting may be used to provide timestamps captured or determined by the participating initiator devices to the responder device, and may be used to provide timestamps captured or determined by the responder device to the participating initiator devices …”). 
Consider claims 5, 15 (depends on at least claims 1, 11), Lindskog discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lindskog teaches wherein if the wireless communication device is a non-AP STA (STA1) and is operating as the sensing initiator: 
during the discovery phase, the STA 1 sends a request to the AP to initiate sensing service (see at least ¶ [0070], “…During the discovery phase 410, the STA may discover other wireless devices within range of the STA that support ranging operations …”); 
during the measurement phase, if the STA 1 is operating as a sensing transmitter, the STAI is configured to: 
decode a trigger frame from the AP STA to trigger the transmission of UL sensing frames from the STA2s designated as sensing transmitters (see at least ¶ [0073], “…the STA and the AP may perform measurement exchanges by exchanging a number of frames or packets. If both the AP and the STA support the FTM protocol, then the measurement phase 430 may be performed by exchanging a number of FTM frames…”); and 
encode an UL sensing packet for transmission to the AP-STA in  response to the trigger frame, the AP STA operating as the sensing receiver, the UL sensing packet being multiplexed with UL sensing packets transmitted by other STAs operating as the sensing transmitters (see at least ¶ [0076], “…the AP may use a trigger frame to solicit uplink (UL) data (such as MU-MIMO data) from a number of wireless devices identified in the trigger frame. The trigger frame may indicate or specify an order in which the identified wireless devices are to transmit UL data to the AP. In some implementations, multiple wireless devices identified in the trigger frame may transmit UL MU-MIMO data frames to the AP…”); and 
during the reporting phase, the STA1, operating as the sensing initiator, is configured to decode a measurement report sent from the AP STA, the measurement report comprising indicators of the sensing measurements based on the UL sensing packets received from the STA2s by the AP STA, wherein if the STA1is to operate as the sensing transmitter, the STA1 indicates to the AP STA its availability as a sensing transmitter during the discovery phase (see at least ¶ [0076], “…The trigger frame may indicate or specify an order in which the identified wireless devices are to transmit UL data to the AP. In some implementations, multiple wireless devices identified in the trigger frame may transmit UL MU-MIMO data frames to the AP. In some other implementations, multiple wireless devices identified in the trigger frame may transmit null data packets (NDPs) to the AP. The NDPs may be transmitted as either SU-NDPs or MU-NDPs…”).
Consider claims 6, 16 (depends on at least claims 1, 11), Lindskog discloses the limitations of claims 1, 11 as applied to claim rejection 1, 11 above and further discloses:
Lindskog teaches wherein if the wireless communication device is a non-AP STA (APi) and is operating as the sensing initiator, during the discovery phase, the STA1sends a request to the AP STA to initiate sensing service; during the measurement phase, if the STA1 is operating as a sensing transmitter, the STA1 is configured to: decode a trigger frame from the AP STA to trigger transmission of an UL sensing frame; and encode an UL sensing packet for transmission to the AP STA in response to the trigger frame; and during the reporting phase, the STA1 is configured to decode a measurement report received from the AP STA, the measurement report comprising sensor measurements that were measured by the other one or more non-AP STAs (STA2) operating as sensing receivers, wherein if the STA1 is to operate as the sensing transmitter, the STA1 indicates to the AP STA its availability as a sensing transmitter during the discovery phase (see at least ¶ [0070], “…During the discovery phase 410, the STA may discover other wireless devices within range of the STA that support ranging operations. In some implementations, the STA may discover the AP in an active manner, for example, by transmitting a probe request to the AP. The AP may respond by transmitting a probe response that indicates whether the AP supports FTM ranging operations. In some other implementations, the STA may discover the AP in a passive manner, for example, by receiving a beacon frame from the AP. The beacon frame may indicate whether the AP supports FTM ranging operations …”).
Consider claim 7 (depends on at least claim 1), Lindskog discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lindskog teaches wherein the WLAN sensing protocol further comprises a teardown phase following the reporting phase, where during the teardown phase roles of the STAs of the BSS for performing the WLAN sensing protocol are ended (see at least ¶ [0084], “…The responder device AP receives the ranging poll response frames, and may allocate measurement resources and location measurement results to the participating initiator devices based on the received ranging poll response frames. In some implementations, the responder device AP may use the received ranging poll response frames to divide the responding stations into groups (such as the first stations STA_A and the second stations STA_B) for UL transmissions. The measurement polling may end when the responder device AP receives the ranging poll response frames…”).
Consider claim 8 (depends on at least claim 1), Lindskog discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lindskog teaches wherein the STA is an HE STA configured to operate in accordance with an IEEE 802.1 lax standard within a 2.4GHz, a 5GHz or a 6GHz band, and wherein the trigger frames comprise extended trigger frames or trigger frame variants (see at least ¶ [0077], “…One or more IEEE specifications (such as, but not limited to, the IEEE 802.11ax specification, or 802.11-EHT specification) may introduce multiple access mechanisms, such as an orthogonal frequency-division multiple access (OFDMA) mechanism, to allow multiple STAs to transmit and receive data on a shared wireless medium at the same time. For a wireless network using OFDMA, the available frequency spectrum may be divided into a plurality of resource units (RUs) each including a number of different frequency subcarriers, and different RUs may be allocated or assigned (such as by an AP) to different wireless devices (such as STAs) at a given point in time…”).
Consider claim 9 (depends on at least claim 1), Lindskog discloses the limitations of claim 1 as applied to claim rejection 1 above and further discloses:
Lindskog teaches wherein the STA is a DMG STA configured to operate in accordance an IEEE 802.1 lay standard within a 60 GHz band, and wherein the trigger frames comprise an CTS-to-self frame appended with a control trailer (see at least ¶ [0077], “…One or more IEEE specifications (such as, but not limited to, the IEEE 802.11ax specification, or 802.11-EHT specification) may introduce multiple access mechanisms…”, and see at least ¶ [0050], “…the ranging operations may include Fine Timing Measurement (FTM) ranging operations, High-Efficiency (HE) ranging operations, Very High Throughput (VHT) ranging operations, Extremely High Throughput (EHT), directional multi-gigabit (DMG) ranging operations, and enhanced directional multi-gigabit (EDMG) ranging operations…”).
Consider claims 10, 19 (depends on at least claims 1, 17), Lindskog discloses the limitations of claims 1, 17 as applied to claim rejection 1, 17 above and further discloses:
Lindskog teaches wherein during the measurement phase, the sensing measurements are performed based on a long-training field (LTF) of received packets (see at least ¶ [0086], “…The first UL NDPs may be transmitted from the first stations STA_A to the responder device AP as UL MU-NDPs. The first UL MU-NDPs may include a number of sounding sequences from which multiple RTT values may be obtained (and from which channel conditions may be estimated). The sounding sequences contained in the first UL MU-NDPs may be high-efficiency long training fields (HE-LTFs), very high-throughput long training fields (VHT-LTFs), high-throughput long training fields (HT-LTFs), or legacy LTFs, and may be orthogonal to each other …”).
Consider claim 18 (depends on at least claim 17), Lindskog discloses the limitations of claim 17 as applied to claim rejection 17 above and further discloses:
Lindskog teaches wherein if the AP STA is operating as the sensing initiator, and if the AP STA is designated as a sensing transmitter during the negotiation phase, during the measurement phase the processing circuitry of the AP STA is configured to: 
 transmit a downlink (DL) sensing frame to the STAs (STA1 and STA2) that have been designated as the sensing receivers during the negotiation phase, the downlink sensing frame to be either broadcast by the AP STA or transmitted in accordance with either a DL OFDMA or DL MU-MIMO technique to each of the STAs designated as sensing receivers (see at least ¶ [0077], “…an orthogonal frequency-division multiple access (OFDMA) mechanism, to allow multiple STAs to transmit and receive data on a shared wireless medium at the same time. For a wireless network using OFDMA, the available frequency spectrum may be divided into a plurality of resource units (RUs) each including a number of different frequency subcarriers, and different RUs may be allocated or assigned (such as by an AP) to different wireless devices (such as STAs) at a given point in time. An AP may use a trigger frame to allocate specific RUs to a number of wireless devices identified in the trigger frame. The trigger frame may indicate the RU size and location, the Modulation and Coding Scheme (MCS), and the power level to be used by the identified wireless devices for UL data transmissions using OFDMA. In this manner, multiple wireless devices may concurrently transmit data on the wireless medium using their assigned RUs or frequency subcarriers …”); and 
encode a trigger frame for transmission following the DL sensing frame, the trigger frame to trigger transmission of measurement report frames by each of the STAs designated as sensing receivers, wherein during the reporting phase, the AP STA is configured to receive measurement reports from the STAs designated as sensing receivers, the measurement report frames comprising indicators of the sensing measurements that were measured by the STAs (see at least ¶ [0076], “…the AP may use a trigger frame to solicit uplink (UL) data (such as MU-MIMO data) from a number of wireless devices identified in the trigger frame. The trigger frame may indicate or specify an order in which the identified wireless devices are to transmit UL data to the AP. In some implementations, multiple wireless devices identified in the trigger frame may transmit UL MU-MIMO data frames to the AP…”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A NGO whose telephone number is (571)270-7264. The examiner can normally be reached Monday-Thursday from 5:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG A NGO/Primary Examiner, Art Unit 2645